MEMORANDUM OF DECISION.
After a jury-waived trial in the Superior Court, Kennebec County, the defendant was convicted of the criminal violation of operation of a motor vehicle while under the influence of intoxicating liquor, 29 M.R. S.A. § 1312-B (Supp.1984-1985). The defendant raises several constitutional issues, all related to the State’s determination to proceed against him criminally under 29 M.R.S.A. § 1312-B rather than civilly under 29 M.R.S.A. § 1312-C. In light of our holding in State v. Freeman, 487 A.2d 1175 (Me.1985), that section 1312-C is unconstitutional, we need not consider the issues raised by the defendant and express no opinion thereon. State v. Brown, 488 A.2d 939, 941 (Me.1985).
The entry is:
Judgment affirmed.
All concurring.